DECISION AND JUDGMENT ENTRY
{¶ 1} This is a state's appeal of an order of the Fulton County Court of Common Pleas which suppressed prior OMVI convictions which supported enhancement specifications. Appellee is William Whitten.
 {¶ 2} Pursuant to 6th Dist.Loc.App.R. 12, we sua sponte transfer this matter to our accelerated docket and, hereby, render our decision. *Page 2 
 {¶ 3} These are identical convictions and a party considered by us inState v. Hill, 6th Dist. No. F-06-013, 2007-Ohio-2832. On authority of that case, we affirm the trial court with respect to the Sylvania Municipal Court convictions in case Nos. 91TRC4874, 91TRC5461B and 91TRC6505B. Hill at ¶ 17. With respect to the June 24, 1998 conviction from the Fulton County Court, Eastern District (98 TRC 1834), we reverse. Hill at ¶ 15.
 {¶ 4} Accordingly, the state's single assignment of error is found well-taken in part and not well-taken in part.
 {¶ 5} On consideration, the judgment of the Fulton County Court of Common Pleas is affirmed, in part, and reversed, in part. This matter is remanded to said court for further proceedings consistent with this decision and State v. Hill. Appellant and appellee are ordered to equally share the costs of this appeal, pursuant to App.R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Fulton County.
JUDGMENT AFFIRMED, IN PART, AND REVERSED, IN PART.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4. *Page 3 
Mark L. Pietrykowski, P.J., Arlene Singer, J., William J. Skow, J., CONCUR. *Page 1